Case 1:16-cr-00281-PGG Document 833 Filed 01/08/20 Page 1 of 2

be

TRULINCS 56400054 - GREEN, BRANDON - Unit: BRO-G-B

eee ee Ee ee eee

FROM: 56400054

TO: barbosa, Irene; CABRERA, AMY; Chalen, Erica; Coscarelli, Craig; Dolan, Zo; gil, sandy, Gray, Lisa; Green, Busy
SUBJECT: Informal Complaint to Clerk of Court

DATE: 12/22/2019 02:29:17 PM

To: Clerk of Court, United States District Court
Southern District of New York
From: Brandon Green Reg. No. 56400-054
cc: Hon. Judge Paul G. Gardephe;
Office of United States Attorney,
Southern District of New York
Re: Case No. 1- CR - 287 - 2 (PGG)
Date: December 18, 2019
INFORMAL COMPLAINT TO THE CLERK OF COURT

I'm writing this informal complaint to try to bring to your attention an issue that I've been having with this Court: I've had
several documents given to this Court for filing in this matter, however, many of them are not showing up on PACER as being
filed. What is going on here?

| do not want to jump to any conclusions, and that is why I'm beginning with the filing of this “Informat" compliant; after all,
the first step to solving any problem is identifying what the problem is. So, here | seek to put you on Notice of this problem that
I'm having: That my documents are not all being properly filed here.

Please, | pray that you look into this issue for me, and do what you can to promptly resolve it. If there is something I'm
missing, and for some reason all my documents have been filed, but I'm just not seeing them, then please let me know what I'm

failing to see here. If they have not been filed, and then please file them all immediately.

Lastly, please know that this Informal Complaint serves as notice of my intent to file formal complaints with the appropriate
people and or agencies in the event these issues persist.

Thank you for your time, Happy Holidays and God bless.

Sincerely,

 

Brandon Green 56400-054
MDC - Brooklyn

P. 0. Box 329002
Brooklyn, NY 11232

 
 

Case 1:16-cr-00281-PGG Document 833 Filed 01/08/20 Page 2 of 2

 
